 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         SECURITIES AND EXCHANGE
           COMMISSION,                                  CASE NO. C15-1350JLR
11
                                Plaintiff,              SIXTEENTH ORDER
12                v.                                    REGARDING FEE
                                                        APPLICATIONS
13
           PATH AMERICA, LLC, et al.,
14
                                Defendants and
15
           POTALA SHORELINE, LLC, et al.,
16
                              Relief Defendants.
17
           Before the court is the sixteenth quarterly fee application of Receiver Michael A.
18
     Grassmueck’s (“the Receiver”) general counsel, Allen Matkins Leck Gamble Mallory &
19
     Natsis, LLP (“Allen Matkins”), for $13,146.75 in fees and $2,812.97 in costs. (Fee App.
20
     (Dkt. # 698).) As described below, the court GRANTS Allen Matkins’ fee application.
21
     //
22


     ORDER - 1
 1          Allen Matkins filed the foregoing motion on November 14, 2019, and properly

 2   noted it for the court’s consideration on November 29, 2019. (See id.) Any opposition to

 3   the motions was due no later than Monday, November 25, 2019. See Local Rules W.D.

 4   Wash. LCR 7(d)(3) (“Any opposition papers shall be filed and served no later than the

 5   Monday before the noting date.”). No party filed an opposition to the motion. (See

 6   generally Dkt.)

 7          The court finds that (1) the fees and costs requested in the fee application are

 8   reasonable and necessary, (2) the notice of the fee application was appropriate, (3) the fee

 9   application is made in accordance with the Order Appointing Receiver (see OAR (Dkt.

10   # 88) ¶¶ 55-59), and (4) the services provided were of substantial benefit to the

11   Receivership Estate. Allen Matkins seeks a distribution of only 80% of the approved fees

12   and costs at this time. (See id. ¶ 58 (“Quarterly Fee Applications may be subject to a

13   holdback in the amount of 20% of the amount of fees and expenses for each application

14   filed with the Court.”); see also Fee App. at 2.)

15          Accordingly, the court GRANTS Allen Matkins fee application (Dkt. # 698) and

16   APPROVES on an interim basis application amounts, for the period July 1, 2019, though

17   September 30, 2019, of $13,146.47 in fees and $2,812.97 in costs for a total of

18   $15,959.38. Further, the court AUTHORIZES the Receiver to presently disburse to

19   Allen Matkins $10,517.40 in fees and $2,250.38 in costs for a total of $12,767.78, which

20   //

21   //

22   //


     ORDER - 2
 1   is 80% of the approved fees and costs for the period of July 1, 2019, through September

 2   30, 2019.

 3         Dated this 6th day of December, 2019.

 4

 5                                                  A
                                                    JAMES L. ROBART
 6
                                                    United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
